ROONEY, Retired Justice.
This is a companion case to State Farm Fire and Casualty Company v. Paulson, Wyo., 756 P.2d 764 (1988). The damage to appellant’s residence was caused by the same storm which damaged the Paulson residence. The insurance polices involved were the same. The trial court incorporated the opinion letter in the Paulson case into its Declaratory Judgment, Findings of Fact and Conclusions of Law in this case. In a short opinion letter in this case, the trial court stated:
“The principal difference in the evidence between Paulson and Bowen was that in Paulson, falling hail directly broke the window and in Bowen, large masses of hail bom by water broke the window, but the outside glass or plexiglass 'bubble’ coverings over the window wells that Mr. Bowen had installed were broken by hail’s direct impact.”
The Declaratory Judgment, Findings of Fact and Conclusions of Law in this case were identical to those in the Paulson case in all respects pertinent to this appeal.
*774Accordingly, and for the reasons stated in the Paulson case, the judgment against appellant in this case is reversed.
CARDINE, J., filed a dissenting opinion.